Citation Nr: 0312797	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-01 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for generalized anxiety disorder.

2.  Entitlement to a disability rating in excess of 
10 percent for headaches.

3.  Entitlement to a compensable disability rating for 
hemorrhoids.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
January 1977.

These matters come to the Board of Veterans' Appeals (the 
Board) on appeal of a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to increased ratings as 
reflected in the title page to this decision.  

The veteran's appeal was previously before the Board in April 
2001, at which time the Board denied entitled to increased 
ratings for anxiety, headaches, and hemorrhoids, and denied 
entitlement to a total rating based on unemployability.  The 
veteran appealed the Board's April 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2002 order the Court vacated the April 2001 
decision and remanded the appeal to the Board for compliance 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA).

In accordance with the VCAA, in a December 2002 notice the 
Board informed the veteran of the evidence required to 
establish entitlement to higher ratings, including a total 
rating based on unemployability.  The Board also informed him 
of the information and evidence that he was required to 
submit, and the evidence that VA would obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran did not respond to the December 2002 notice.



REMAND

The veteran's attorney contends that VA examinations 
conducted in August and September 1999 were not adequate for 
rating purposes for a variety of reasons.  Although not 
necessarily agreeing with such contentions, the Board does 
note that almost four years have elapsed since those 
examinations were completed.  Given the amount of time that 
has elapsed since the veteran was examined the Board finds 
that additional examinations are warranted.  

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
However, in a decision issued May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated those regulations, to the extent that they 
allowed the Board to consider newly developed evidence in the 
first instance without waiver of the veteran's right to have 
that evidence first considered by the RO.  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
Nos. 02-7304, 02-7305, 02-7316 (Fed. Cir. May 1, 2003).  For 
this reason the veteran's appeal is being remanded to the RO 
for the development of additional evidence.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.	The RO should obtain the names and 
addresses of all medical care 
providers, inpatient and outpatient, 
VA and private, who treated the 
veteran for anxiety, headaches, and/or 
hemorrhoids since August 1999.  After 
securing any necessary release, the RO 
should obtain copies of such records 
that are not in file.  If the RO is 
not able to obtain any identified 
records, the claims file should be 
documented to that effect.

2.	The veteran should be provided a VA 
physical examination in order to 
document the frequency and severity of 
any symptoms of headaches and 
hemorrhoids.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examiner 
should conduct an examination and 
determine whether the veteran 
currently has any hemorrhoids.  If so, 
the examiner should state whether the 
hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent 
recurrences.  The examiner should also 
determine whether the hemorrhoids are 
manifested by persistent bleeding with 
secondary anemia, or fissures.  The 
examiner should also determine whether 
the veteran has headaches that are 
manifested by prostrating attacks.  If 
so, the examiner should document the 
length and frequency of the attacks.  
If specialist consultations are deemed 
to be necessary by the examiner, such 
should be scheduled.

3.	The veteran should be afforded a VA 
psychiatric examination to determine 
the nature and severity of his 
psychiatric symptomatology.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in 
conjunction with the examination, and 
its receipt and review should be 
acknowledged in the examination 
report.  The examiner should provide a 
description of current psychiatric 
symptomatology that affects the 
veteran's social and occupational 
functioning.  The examiner should also 
provide an opinion on the extent to 
which the veteran's psychiatric 
symptomatology affects his ability to 
adapt and function in a work 
environment, in terms of how any 
occupational and social impairment 
found impacts his work efficiency, 
ability to perform occupational tasks, 
and ability to establish or maintain 
effective work and social 
relationships.

4.  After undertaking any additional 
development  deemed appropriate in 
addition to that requested above, the 
RO should re-adjudicate the issues of 
increased ratings for headaches, 
hemorrhoids, and anxiety, and the 
veteran's entitlement to a total 
rating based on unemployability.  If 
any benefit sought on appeal remains 
denied, the veteran and his attorney 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


